As filed with the Securities and Exchange Commission on May 25, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Legacy Reserves LP Legacy Reserves Finance Corporation (and the subsidiaries identified in footnote (*) below) (Exact Name of Registrant as Specified in its Charter) Delaware 16-1751069 Delaware 45-1621181 (State or other jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 303 W. Wall Street, Suite 1400 Midland, Texas 79701 (432) 689–5200 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Steven H. Pruett President and Chief Financial Officer Legacy Reserves GP, LLC 303 W. Wall Street, Suite 1400 Midland, Texas 79701 (432) 689–5200 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies To: Gislar Donnenberg Andrews Kurth LLP 600 Travis, Suite 4200 Houston, Texas 77002 (713) 220-4200 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are to be offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Proposed Maximum Proposed Maximum Title Of Each Class Of Amount To Be Offering Aggregate Offering Amount Of Securities To Be Registered Registered
